Title: To Thomas Jefferson from William Stephens Smith, 19 May 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
Bourdeaux May 19th. 1787.

Mr. Short having informed you from Paris of my intention of being here about the 14th. and of the prospect of my remaining 2 or 3 day’s, I doubt not but I should have had the pleasure of a line from you had that Letter reached you in time. I shall leave this place in the morning for Madrid, where I should be happy to hear from you. I move by order of Congress to Portugal on temporary business. I shall spend as little time there as possible and think I shall return by the way of Paris to London, and take your Commands to that polished Island. Sir Walter Raleigh I immagine will be at your House to receive you, and the Box which Mr. Franks lost. He supposed it was stolen from him, but he left it in the post-chaise which sett him down at Stittenburn. I brought with me a small present of some books from Mr. Hollis and a Play wrote by Mr. Joddrell, which are at your Hotel. The second writing press will I hope arrive before you. Mr. Woodmason had not sent it, he says for want of an oppertunity and promised to forward it by the first that offered.
I have left the Letters which Mr. Short gave me in the care of Messrs. French & Nephew of this place, who will wait on you with them the moment they are informed of your arrival. You will  encounter a very disagreable Circumstance at this place—you will find Mr. Barclay confined in the prison at the suit of the above mentioned Gentlemen for a debt of 75.000 Livrs. He has been here about a fortnight and was taken on Wednesday last. When he will get out, I know not. The Creditors expect that Congress will release him. I have put my face against the Idea, as the circumstance arises from Mr. B’s negotiations as a merchant and in his private capacity and not as Consul General from the United States. Am I right or wrong? Mr. B on the other hand expects present reliefe from the order of the parliment of Bordeaux, or from the King at Versailles, but I think this cannot be done, for there is no Consular treaty ratified between our Countries. And with respect to his being on his return from his mission to Morrocco, and in that point of light might be considered under the protection of the laws of nation, if it does opperate, it will be but a temporary affair, as on his arriving at Paris the same Game may be played over there. I am very apprehensive that the storm will thicken from all quarters and that he must sink under the accumulated weight. I have been with him and shall see him again to-day. I immagine this will render your stay here very short unless you see a prospect of serving him. Mr. Stephen Sayer is in the same situation in London, and Mr. Lamb is about to embark from Minorca with a load of Jack-asses for America. Sic transit gloria mundi. If you should visit England before my return, you will I hope find a young Gentleman there in health and spirits, who I hope will entertain you in the absence of his Papa. I had the pleasure of forming some little acquaintance with him before my departure and think him a very decent kind of a lad. His Excellency seems much pleased with him, and expects great things from him hereafter. I must lament that I am so unfortunate as to miss you on my road. I feel a great want of your advice relative to the theatre I am moving towards, and know not how I shall make up for it. I am an entire Stranger to Mr. Carmichael and of course without the introduction of you or Mr. A. shall be obliged to spend two or three day’s in endeavouring to gain his confidence, before he will inform me fully how the politicks of his Court stands relative to us all. I believe Mr. A was not in habits of intimacy with him when in france.
Thus far I had wrote and it was ½ past 2 oClock when Mr. Barclay entered my apartments. I received him as one risen from the dead. The parliament have liberated him upon the principle of his being on his return to Paris, on a public Embassy, and  having the papers relative to it in his possession. You will find him at the Hotel ’Angletere near the palace Gardens. I am Dr. Sir with the greatest respect,

W. S. Smith

